DETAILED ACTION
Claims 1-30 are pending, with claims 18-24 being withdrawn.
The office acknowledges the following papers:
Claims, specification, drawings, and remarks filed on 5/2/2022.

Election/Restriction
Applicant’s election of Group 1, claims 1-17 and 25-30, in the reply filed on 12/2/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/1/2021.
Applicant mentions in the remarks filed on 5/2/2022 that claims 18-24 have been withdrawn. However, the filed claims on 5/2/2022 contain an “original” status identifier for claims 18-24 instead of a “withdrawn” status identifier.

	Priority
The effective filing date for the subject matter defined in the pending claims in this application is 9/17/2020. A cursory search of the parent and provisional applications hasn’t found the claimed interleaving execution of duplication instructions concept within either corresponding specification.

Withdrawn objections and rejections
The specification objections have been withdrawn due to amendment.
The drawing objections have been withdrawn due to amendment.

Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-17, 25-26, and 28-29 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Jeon et al. (“Warped-DMR: Light-weight Error Detection for GPGPU” IEEE 2012).
As per claim 1:
Jeon disclosed a thread execution method comprising:
executing original instructions of a first thread in a first execution lane of a processor (Jeon: Figures 2 and 4a-c, section 2.1 paragraphs 2-3 and section 3.2 paragraphs 1-2 and 4)(A first SIMT lane of the GPGPU executes an original code instruction of a first thread of a WARP.); and 
interleaving execution of duplicated instructions of the first thread with execution of original instructions of a second thread in a second execution lane of the processor (Jeon: Figures 2 and 4a-c, section 1.1 paragraph 4, section 2.1 paragraphs 2-3, and section 3.2 paragraphs 1-2 and 4)(Inter-WARP DMR interleaves verification instructions (i.e. duplicated instructions) of the first SIMT lane with normal execution code of a second thread of an adjacent second SIMT lane.).
As per claim 2:
Jeon disclosed the thread execution method of claim 1, further comprising:
interleaving execution of duplicated instructions of a third thread with execution of the original instructions of the first thread in the first execution lane of the processor (Jeon: Figures 2 and 4a-c, section 1.1 paragraph 4, section 2.1 paragraphs 2-3, and section 3.2 paragraphs 1-2 and 4)(Inter-WARP DMR interleaves verification instructions (i.e. duplicated instructions) of another adjacent SIMT lane with normal execution code of the first thread of the SIMT lane.).
As per claim 3:
Jeon disclosed the thread execution method of claim 1, further comprising:
performing an integrity verification on results of the execution of the original instructions of the first thread and results of the execution of the duplicated instructions of the first thread (Jeon: Figure 7, section 1.1 paragraph 3, section 3.1 paragraph 1, section 3.2 paragraphs 1 and 3, and section 4.3.1 paragraph 4)(The original execution result is compared with the duplicated execution result to detect errors.).
As per claim 5:
Jeon disclosed the thread execution method of claim 3, wherein the integrity verification is triggered by reaching an exit point of the first thread (Jeon: Figure 7, section 1.1 paragraph 3, section 3.1 paragraph 1, section 3.2 paragraphs 1 and 3, section 3.4 paragraph 1, and section 4.3.1 paragraph 4)(The original execution result is compared with the duplicated execution result to detect errors. Fine-grain error detection is performed for each instruction, including the last instruction execution within a thread that causes the thread to complete execution.).
As per claim 6:
Jeon disclosed the thread execution method of claim 1, further comprising, for each of threads i, where i = 1 to N (N>=2):
executing original instructions of thread i in an ith execution lane of the processor  (Jeon: Figures 2 and 4a-c, section 1.1 paragraph 1, section 2.1 paragraphs 2-3 and section 3.2 paragraphs 1-2 and 4)(A fully utilized WARP with 32 threads executes a normal code instruction across 32 SIMT lanes.);
interleaving execution of duplicated instructions of thread i with execution of original instructions of thread i+1 in an (i+1)th execution lane of the processor (Jeon: Figures 2 and 4a-c, section 1.1 paragraph 4, section 2.1 paragraphs 2-3, and section 3.2 paragraphs 1-2 and 4)(Inter-WARP DMR interleaves verification instructions (i.e. duplicated instructions) with normal execution code on SIMT lanes. Lane shuffling allows for verification instructions to process on different SIMT lanes than the normal execution code. A fully utilized WARP executing normal LD/ST operations allows for a fully utilized WARP executing verification SP operations.).
As per claim 7:
Jeon disclosed the thread execution method of claim 6, further comprising:
interleaving execution of duplicated instructions of a thread N+1 with execution of original instructions of the first thread in the first execution lane of the processor (Jeon: Figures 2 and 4a-c, section 1.1 paragraph 4, section 2.1 paragraphs 2-3, and section 3.2 paragraphs 1-2 and 4)(Inter-WARP DMR interleaves verification instructions (i.e. duplicated instructions) with normal execution code on SIMT lanes. Lane shuffling allows for verification instructions to process on different SIMT lanes than the normal execution code. A fully utilized WARP executing normal LD/ST operations allows for a fully utilized WARP executing verification SP operations.).
As per claim 8:
Jeon disclosed the thread execution method of claim 1, further comprising:
performing a shift of an active thread mask across execution lanes of the processor (Jeon: Figures 2 and 4a-c, section 1.1 paragraph 4, section 2.1 paragraphs 2-3, section 2.2 paragraph 3, and section 3.2 paragraphs 1-2 and 4)(Inter-WARP DMR interleaves verification instructions (i.e. duplicated instructions) with normal execution code on SIMT lanes. Lane shuffling allows for verification instructions to process on different SIMT lanes than the normal execution code. A fully utilized WARP executing normal LD/ST operations allows for a fully utilized WARP executing verification SP operations. Both WARPs have active masks. A given active mask for a thread lane for the normal WARP is shuffled over to a corresponding active mask for a thread lane of the verification WARP.).
As per claim 9:
Jeon disclosed the thread execution method of claim 8, wherein the shift is a modulo shift (Jeon: Figures 2 and 4a-c, section 1.1 paragraph 4, section 2.1 paragraphs 2-3, section 2.2 paragraph 3, and section 3.2 paragraphs 1-2 and 4)(Inter-WARP DMR interleaves verification instructions (i.e. duplicated instructions) with normal execution code on SIMT lanes. Lane shuffling allows for verification instructions to process on different SIMT lanes than the normal execution code. A fully utilized WARP executing normal LD/ST operations allows for a fully utilized WARP executing verification SP operations. Both WARPs have active masks. A given active mask for a thread lane for the normal WARP is shuffled over to a corresponding active mask for a thread lane of the verification WARP. Shuffling the thread lanes includes wrapping around at the end of thread lanes.).
As per claim 10:
Claim 10 essentially recites the same limitations of claim 1. Claim 10 additionally recites the following limitations:
a multi-processor comprising a first execution lane, a second execution lane, and a third execution lane (Jeon: Figure 2, section 2.1 paragraph 2);
logic to interleave execution by the multi-processor of duplicated instructions of the second thread with execution by the multi-processor of original instructions of a third thread in the third execution lane (Jeon: Figures 2 and 4c, section 1.1 paragraph 4, section 3.2 paragraphs 1 and 4).
As per claim 11:
The additional limitation(s) of claim 11 basically recite the additional limitation(s) of claim 2. Therefore, claim 11 is rejected for the same reason(s) as claim 2.
As per claim 12:
Jeon disclosed the system of claim 10, further comprising:
logic to perform a comparison of results of the execution of the original instructions of the first thread and results of the execution of the duplicated instructions of the first thread (Jeon: Figure 7, section 1.1 paragraph 3, section 3.1 paragraph 1, section 3.2 paragraphs 1 and 3, and section 4.3.1 paragraph 4)(The original execution result is compared with the duplicated execution result to detect errors.); and
logic to raise an error alert based on the comparison (Jeon: Section 3.1 paragraph 3)(Exceptions are raised upon detecting errors.).
As per claim 13:
The additional limitation(s) of claim 13 basically recite the additional limitation(s) of claim 5. Therefore, claim 13 is rejected for the same reason(s) as claim 5.
As per claim 14:
The additional limitation(s) of claim 14 basically recite the additional limitation(s) of claim 6. Therefore, claim 14 is rejected for the same reason(s) as claim 6.
As per claim 15:
The additional limitation(s) of claim 15 basically recite the additional limitation(s) of claim 7. Therefore, claim 15 is rejected for the same reason(s) as claim 7.
As per claim 16:
The additional limitation(s) of claim 16 basically recite the additional limitation(s) of claim 8. Therefore, claim 16 is rejected for the same reason(s) as claim 8.
As per claim 17:
The additional limitation(s) of claim 17 basically recite the additional limitation(s) of claim 9. Therefore, claim 17 is rejected for the same reason(s) as claim 9.
As per claim 25:
Claim 25 essentially recites the same limitations of claim 1. Claim 25 additionally recites the following limitations:
in one or more of a self-driving car, a robot, or an imaging system comprising at least one processor (Jeon: Figure 2, abstract).
As per claim 26:
The additional limitation(s) of claim 26 basically recite the additional limitation(s) of claim 3. Therefore, claim 26 is rejected for the same reason(s) as claim 3.
As per claim 28:
Claim 28 essentially recites the same limitations of claim 1. Claim 28 additionally recites the following limitations:
a plurality of computer systems, each comprising at least one multi-processor (Jeon: Figure 2, section 2.1 paragraph 3)(The SIMT clusters reads upon the plurality of computer systems.).
As per claim 29:
The additional limitation(s) of claim 29 basically recite the additional limitation(s) of claim 3. Therefore, claim 29 is rejected for the same reason(s) as claim 3.

Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (“Warped-DMR: Light-weight Error Detection for GPGPU” IEEE 2012), in view of Sridharan et al. (U.S. 2014/0156975).
As per claim 4:
Jeon disclosed the thread execution method of claim 3.
Jeon failed to teach further comprising: on condition that the verification instructions detect an execution error, performing one or more of: moving execution of the original instructions of the first thread to a different execution lane than the first execution lane of the processor; moving execution of the duplicate instructions of the first thread to a different execution lane than the second execution lane of the processor; and duplicating and executing the original instructions of the first thread on a third or more execution lanes of the processor.
However, Sridharan combined with Jeon disclosed further comprising:
on condition that the verification instructions detect an execution error, performing one or more of:
moving execution of the original instructions of the first thread to a different execution lane than the first execution lane of the processor;
moving execution of the duplicate instructions of the first thread to a different execution lane than the second execution lane of the processor; and
duplicating and executing the original instructions of the first thread on a third or more execution lanes of the processor (Sridharan: Figure 5 elements 518-520, paragraphs 53 and 56-57)(Jeon: Figure 7, section 1.1 paragraph 3, section 3.1 paragraph 1, section 3.2 paragraphs 1 and 3, and section 4.3.1 paragraph 4)(Sridharan disclosed detecting redundant execution errors and raising exceptions. As part of the exception processing, a rollback to a checkpoint is performed. An embodiment allows for an additional level of redundancy to allow for majority voting. The combination allows for Jeon to detect original execution result errors, raise exceptions, rollback to checkpoints, and increase redundancy levels. The increased redundancy level allows for execution of duplicated instructions on a third SIMT lane.).
The advantage of majority voting for redundant execution is that errors can be detected and corrected. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the majority voting method of Sridharan into Jeon upon detection of errors.
As per claim 27:
The additional limitation(s) of claim 27 basically recite the additional limitation(s) of claim 4. Therefore, claim 27 is rejected for the same reason(s) as claim 4.
As per claim 30:
The additional limitation(s) of claim 30 basically recite the additional limitation(s) of claim 4. Therefore, claim 30 is rejected for the same reason(s) as claim 4.

Response to Arguments
The arguments presented by Applicant in the response, received on 5/2/2022 are not considered persuasive.
Applicant argues for claims 1, 10, 25, and 28:
“… These Claims describe interleaving (alternating the execution of in some fashion), in the same execution lane, instructions from two different threads. Nothing like this is described or suggested in Jeon. 
The Office Action cites Jeon at 2.1 Par. 2-3, FIG. 2, 3.2 Par. 1, 2, and 4 etc. in support of the contention that Jeon discloses the claimed instruction-level interleaving of two different threads in a same execution lane. However what Jeon is describing is thread-level execution, where instructions of a thread are duplicated in different execution lanes (Jeon refers to these as "cores"). This can be most plainly and concisely seen in Jeon FIG. 3, but is also manifest in the paragraphs throughout the Jeon paper. The "interleaving" Jeon mentions is spatial interleaving of entire threads across different execution lanes, or temporal interleaving where an entire warp of threads is rescheduled for later duplicate execution. Jeon is not describing the claimed instruction-level interleaving approach.”  

This argument is not found to be persuasive for the following reason. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., instruction-level interleaving) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Instead, the claims only require interleaving (i.e. mixing) execution of duplicated instructions of the first thread with original instructions of a second thread in a second execution lane. Stated another way, execution of the duplicated instructions is not required to take place within the second execution lane. Jeon disclosed in figure 4C interleaving execution of original and duplicated instruction in execution lanes. Jeon allows for parallel execution of a duplicated LD/ST instruction with an original SP instruction in different SIMT lanes. Thus, reading upon the currently claimed limitations.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183